DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites, “determining a first set of benchmark values”, “determining a sizing model based on the benchmark values”, “determining a performance model”, “determining a performance delta value”, and “determining a projection value”.  These limitations of “determining” under their broadest reasonable interpretation, cover the performance of the limitation in the mind.  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  Therefore claim 1 recites an abstract idea.
	None of the additional elements integrate the judicial exception into a practical application.  The step of “receiving a second set of benchmark values” is nothing more than insignificant pre-solution activity and is mere data gathering (See MPEP 2106.05 (g)).  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons as discussed above with respect to a practical application.  Therefore, the claim is not patent eligible.  
	Claims 2-9 and 11, do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  The limitations appear to be an apply to the abstract idea.
	Claim 10, claims “prompting an option to perform benchmark testing”.  This is nothing more than insignificant post solution activity.  The is nothing more than a well-known generic feature of outputting or displaying (See MPEP 2106.05(d)).  The limitation of “receiving, from the execution environment, a third set of benchmark values”, is nothing more than insignificant pre-solution activity and is mere data gathering (See MPEP 2106.05 (g)).  Lastly, “using the benchmark values to tune the performance model”.  In its broadest reasonable interpretation, this limitation covers the performance of the limitation in the mind.  Therefore, it falls within the “Mental Process” grouping of an abstract idea.    Accordingly, the additional limitations do not integrate the abstract idea into a practical application because they do no impose any meaningful limits on practicing the abstract idea.  
	Claim 12, claims “receiving hardware specifications”, this is nothing more than insignificant pre-solution activity and is mere data gathering (See MPEP 2106.05 (g)).   The claim further claims, “predicting the performance delta value” and “using the benchmark values to tune the performance model”.  In its broadest reasonable interpretation, these limitations cover the performance of the limitation in the mind.  Therefore, it falls within the “Mental Process” grouping of an abstract idea.    Accordingly, the additional limitations do not integrate the abstract idea into a practical application because they do no impose any meaningful limits on practicing the abstract idea.  
	Claims 12-30, contain similar limitations as claims 16 and 10-12.  Therefore, claims 12-20 are rejected to the same reasons as claims 1-6 and 10-12.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 12-16, 18, 21-25, 27 and 30 are rejected under 35 U.S.C. 102(a2) as being anticipated by Akolkar et al. (US 2014/0089509 A1).
As per claim 1, Akolkar et al. further teaches, “1. A computer-implemented method comprising: 
determining a first set of benchmark values for a plurality of test configurations; determining a sizing model based on the benchmark values, the sizing model having workload input parameters;”
Akolkar et al. teaches an application monitor that monitors and records application workloads (test configurations) and the corresponding performance (benchmark values).  The model trainer trains cross-tier performance models (sizing model) based on the collected workloads and performance data (0025). A cross tier performance model (sizing model) captures the relation between workload and response time for the base deployment (0031-0032).  The cross-tier model takes workload (actual and/or observed at the various server tiers in the cloud) as input and outputs the response time on the base deployment (0033).The cross-tier model and the per-tier model are trained separately by the model trainer.  The model trainer trains the cross-tier model with performance monitoring data associated with the base deployment.  This data can be collected from the base deployment when it serves user requests. (0036).  The provisioning manager builds a performance model that produces accurate performance prediction for different deployments.  First, the model trainer trains a regression-based performance model on an over-provisioned deployment referred to as the base deployment.  The training process includes feeding the base deployment with different levels of workloads (test configurations) and measuring the corresponding performance (benchmark values).  The resulting performance data (average response time) and workloads are then used to train the performance model, which is a cross-tier model that can predict the average response time for a certain workload on the base deployment (0041).  Also see figure 4.
“receiving a second set of benchmark values for a plurality of deployed configurations, the second set of benchmark values including performance measures and computing system configuration information; 
determining a performance model based on the second set of benchmark values, the performance model having execution platform input parameters, the performance model determined by deep learning processing of the second set of benchmark values;”
determining a performance delta value in respect of a first of the deployed configurations based on the performance model; and”
The per-tier performance model captures the relation between the deployment changes (to the base deployment) and corresponding changes of the response time (benchmark values) (0032).  The per-tier model is a set of models where each model is trained for a particular tier.  Each per-tier model takes the workload and the type and number of virtual machines used at the object tier as input and outputs the changes of response time introduced by their tier over that of the base deployment (0034).  To predict the response time for a target deployment and a given workload the predictor uses the per-tier model to estimate the difference (delta value) or response time introduced at each tier due to the deployment differences between the target deployment and the base deployment.  The change in response time (0035).  The per-tier models are trained in a tier by tier bases based on performance data collected on a series of automatic experiments performed by the experiment manager.  The experiment manager creates a duplicate of the base deployment.  For a per-tier model on tier t, the experiment manager varies the configuration for the tier t by changing the virtual machine type and the number of virtual machines.  The experiment manager records the differences (delta) in response time between the background deployment and the base deployment for each level of workload (0037-0038).  Also see 0043 and Figure 4.
 “determining a projection value in respect of the first deployed configuration on the sizing model and the performance delta value, wherein the projection value represents a measure of performance or capacity of a recommended computing configuration.”  
The provisioning manager first predicts the performance on a known (base) deployment and then predictions the performance difference (delta) between the target deployment and the base deployment. The provisioning manager combines the predicated base performance and the predicted performance change (delta) to obtain the performance on the target deployment (0029).  Also see figure 4.  The per-tier performance model captures the relation between the deployment changes (to the base deployment) and corresponding changes of the response time.  The predictor of the provision manager predicts the response time for a given workload on an over-provisioned deployment (also referred to as the base deployment).  The predictor then modifies the predicted response time considering changes introduced by the difference between the over-provisioned deployment and the actual targeted deployment (0032).

As per claim 2, Akolkar et al. further teaches, “The computer-implemented method of claim 1, wherein the plurality of test configurations are deployed on reference hardware in a reference execution environment, wherein the first deployed configuration is deployed on hardware of an execution environment distinct from the reference execution environment, and wherein the performance delta value reflects a difference between performance by the reference hardware and the hardware of the execution environment.”
  Resources 110 are provided by and/or are hosted on a plurality of physical information processing systems 112, 114, 116 and/or a plurality of virtual machines 118, 120 being executed on physical systems 112, 114, 115, virtual machines 120,.. 122, or a combination thereof grouped together for providing a resource(s) is referred to as a “cluster” 124 (0022).  In one embodiment the cloud user utilizes the cloud environment to deploy a multi-tier web application.  Each of the web server, application server, and database server tiers can be comprised of one or more information processing systems 114, 116 and/or VMs 120,122 in the cloud environment 104 (0023).   Also see figure 1.  In one embodiment, the provisioning manager 128 collects a first set of performance information for a base allocation of computing resources across multiple server tiers in a plurality of server tiers for the set of workloads.  The provisioning manager also generates a set of experimental allocations of the computing resources generated on a tier-by-tier basis.  Each of the set of experimental allocations varies the computer resources allocation by the base allocation for a single server tier of the multiple server tiers. (0024).  As stated above each tier can be comprised of one or more processing systems and/or VMs in the cloud environment.  Therefore each tier can be on its own distinct hardware.
The provisioning manager first predicts the performance on a known (base) deployment and then predictions the performance difference (delta) between the target deployment and the base deployment. The provisioning manager combines the predicated base performance and the predicted performance change (delta) to obtain the performance on the target deployment (0029).  Also see figure 4.  The per-tier performance model captures the relation between the deployment changes (to the base deployment) and corresponding changes of the response time.  The predictor of the provision manager predicts the response time for a given workload on an over-provisioned deployment (also referred to as the base deployment).  The predictor then modifies the predicted response time considering changes introduced by the difference between the over-provisioned deployment and the actual targeted deployment (0032).


As per claim 3, Akolkar et al. further teaches, “The computer-implemented method of claim 1, wherein the plurality of test configurations are deployed in a reference execution environment in a central tier, and wherein the plurality of deployed configurations are deployed in a deployment tier comprising a plurality of execution environments distinct from the reference execution environment.”
 Resources 110 are provided by and/or are hosted on a plurality of physical information processing systems 112, 114, 116 and/or a plurality of virtual machines 118, 120 being executed on physical systems 112, 114, 115, virtual machines 120,.. 122, or a combination thereof grouped together for providing a resource(s) is referred to as a “cluster” 124 (0022).  In one embodiment the cloud user utilizes the cloud environment to deploy a multi-tier web application.  Each of the web server, application server, and database server tiers can be comprised of one or more information processing systems 114, 116 and/or VMs 120,122 in the cloud environment 104 (0023).   Also see figure 1.  In one embodiment, the provisioning manager 128 collects a first set of performance information for a base allocation of computing resources across multiple server tiers in a plurality of server tiers for the set of workloads.  The provisioning manager also generates a set of experimental allocations of the computing resources generated on a tier-by-tier basis.  Each of the set of experimental allocations varies the computer resources allocation by the base allocation for a single server tier of the multiple server tiers. (0024).  As stated above each tier can be comprised of one or more processing systems and/or VMs in the cloud environment.  Therefore, each tier can be on its own distinct hardware.

As per claim 4, Akolkar et al. further teaches, “The computer-implemented method of claim 1, wherein the plurality of deployed configurations comprises a baseline deployed configuration on each of a plurality of -71-40 175 .327777 execution environments distinct from a reference execution environment in which the plurality of test configurations are deployed.”
The experiment manager replicates the multi-tier application (baseline deployed configuration), which was deployed for a cloud user, for a set of automatic experiments.  These automatic experiments deploy the application with different provisioning plans and measure the corresponding performance with different workloads (0025).  Resources 110 are provided by and/or are hosted on a plurality of physical information processing systems 112, 114, 116 and/or a plurality of virtual machines 118, 120 being executed on physical systems 112, 114, 115, virtual machines 120,.. 122, or a combination thereof grouped together for providing a resource(s) is referred to as a “cluster” 124 (0022).  In one embodiment the cloud user utilizes the cloud environment to deploy a multi-tier web application.  Each of the web server, application server, and database server tiers can be comprised of one or more information processing systems 114, 116 and/or VMs 120,122 in the cloud environment 104 (0023).   Also see figure 1.  In one embodiment, the provisioning manager 128 collects a first set of performance information for a base allocation of computing resources across multiple server tiers in a plurality of server tiers for the set of workloads.  The provisioning manager also generates a set of experimental allocations of the computing resources generated on a tier-by-tier basis.  Each of the set of experimental allocations varies the computer resources allocation by the base allocation for a single server tier of the multiple server tiers. (0024).  As stated above each tier can be comprised of one or more processing systems and/or VMs in the cloud environment.  Therefore each tier can be on its own distinct hardware.

As per claim 6, Akolkar et al. further teaches, “The computer-implemented method of claim 1, the second set of benchmark values collected by a benchmark test application provided by an application-provider that operates a reference execution environment in which the plurality of test configurations are deployed.”
The per-tier performance model captures the relation between the deployment changes (to the base deployment) and corresponding changes of the response time (benchmark values) (0032).  The per-tier model is a set of models where each model is trained for a particular tier.  Each per-tier model takes the workload and the type and number of virtual machines used at the object tier as input and outputs the changes of response time introduced by their tier over that of the base deployment (0034).  To predict the response time for a target deployment and a given workload the predictor uses the per-tier model to estimate the difference (delta value) or response time introduced at each tier due to the deployment differences between the target deployment and the base deployment.  The change of response time (0035).  The per-tier models are trained in a tier by tier bases based on performance data collected on a series of automatic experiments performed by the experiment manager.  The experiment manager creates a duplicate of the base deployment.  For a per-tier model on tier t, the experiment manager varies the configuration for the tier t by changing the virtual machine type and the number of virtual machines.  The experiment manager records the differences (delta) in response time between the background deployment and the base deployment for each level of workload (0037-0038).  Also see 0043 and Figure 1 and  4.
The experiment manager replicates the multi-tier application (baseline deployed configuration), which was deployed for a cloud user, for a set of automatic experiments.  These automatic experiments deploy the application with different provisioning plans and measure the corresponding performance with different workloads (0025).  Resources 110 are provided by and/or are hosted on a plurality of physical information processing systems 112, 114, 116 and/or a plurality of virtual machines 118, 120 being executed on physical systems 112, 114, 115, virtual machines 120,.. 122, or a combination thereof grouped together for providing a resource(s) is referred to as a “cluster” 124 (0022).  In one embodiment the cloud user utilizes the cloud environment to deploy a multi-tier web application.  Each of the web server, application server, and database server tiers can be comprised of one or more information processing systems 114, 116 and/or VMs 120,122 in the cloud environment 104 (0023).   Also see figure 1.  In one embodiment, the provisioning manager 128 collects a first set of performance information for a base allocation of computing resources across multiple server tiers in a plurality of server tiers for the set of workloads.  The provisioning manager also generates a set of experimental allocations of the computing resources generated on a tier-by-tier basis.  Each of the set of experimental allocations varies the computer resources allocation by the base allocation for a single server tier of the multiple server tiers. (0024).  


As per claim 7, Akolkar et al. further teaches, “The computer-implemented method of claim 1, the second set of benchmark values collected by a benchmark test application configured to trigger a simulation of a defined performance test workload and collect a subset of the second set of benchmark values based on the simulation.”
The per-tier performance model captures the relation between the deployment changes (to the base deployment) and corresponding changes of the response time (benchmark values) (0032).  The per-tier model is a set of models where each model is trained for a particular tier.  Each per-tier model takes the workload and the type and number of virtual machines used at the object tier as input and outputs the changes of response time introduced by their tier over that of the base deployment (0034).  To predict the response time for a target deployment and a given workload the predictor uses the per-tier model to estimate the difference (delta value) or response time introduced at each tier due to the deployment differences between the target deployment and the base deployment.  The change of response time (0035).  The per-tier models are trained in a tier by tier bases based on performance data collected on a series of automatic experiments performed by the experiment manager.  The experiment manager creates a duplicate of the base deployment.  For a per-tier model on tier t, the experiment manager varies the configuration for the tier t by changing the virtual machine type and the number of virtual machines.  The experiment manager records the differences (delta) in response time between the background deployment and the base deployment for each level of workload (0037-0038).  Also see 0043 and Figure 4.
The experiment manager replicates the multi-tier application (baseline deployed configuration), which was deployed for a cloud user, for a set of automatic experiments.  These automatic experiments deploy the application with different provisioning plans and measure the corresponding performance with different workloads (0025).  Resources 110 are provided by and/or are hosted on a plurality of physical information processing systems 112, 114, 116 and/or a plurality of virtual machines 118, 120 being executed on physical systems 112, 114, 115, virtual machines 120,.. 122, or a combination thereof grouped together for providing a resource(s) is referred to as a “cluster” 124 (0022).  In one embodiment the cloud user utilizes the cloud environment to deploy a multi-tier web application.  Each of the web server, application server, and database server tiers can be comprised of one or more information processing systems 114, 116 and/or VMs 120,122 in the cloud environment 104 (0023).   Also see figure 1.  In one embodiment, the provisioning manager 128 collects a first set of performance information for a base allocation of computing resources across multiple server tiers in a plurality of server tiers for the set of workloads.  The provisioning manager also generates a set of experimental allocations of the computing resources generated on a tier-by-tier basis.  Each of the set of experimental allocations varies the computer resources allocation by the base allocation for a single server tier of the multiple server tiers. (0024).  

As per claim 12, Akolkar et al. further teaches, “The computer-implemented method of claim 1, wherein the second set of benchmark values are generated while the first deployed configuration is deployed in an execution environment, the method further comprising: 
receiving hardware specifications for hardware that differs from hardware of the execution environment; and 
predicting the performance delta value based on the second set of benchmark values for the execution environment and the received hardware specifications; and 
wherein determining the projection value comprises tailoring an initial projection value determined based on the sizing model to account for use of the received hardware specifications in the execution environment.”  

The per-tier performance model captures the relation between the deployment changes (to the base deployment) and corresponding changes of the response time (benchmark values) (0032).  The per-tier model is a set of models where each model is trained for a particular tier.  Each per-tier model takes the workload and the type and number of virtual machines used at the object tier as input and outputs the changes of response time introduced by their tier over that of the base deployment (0034).  To predict the response time for a target deployment and a given workload the predictor uses the per-tier model to estimate the difference (delta value) or response time introduced at each tier due to the deployment differences between the target deployment and the base deployment.  The change of response time (0035).  The per-tier models are trained (tuned performance model) in a tier by tier bases based on performance data collected on a series of automatic experiments performed by the experiment manager.  The experiment manager creates a duplicate of the base deployment.  For a per-tier model on tier t, the experiment manager varies the configuration for the tier t by changing the virtual machine type and the number of virtual machines.  The experiment manager records the differences (delta) in response time between the background deployment and the base deployment for each level of workload (0037-0038).  Paragraphs 0042- 0043 teach that different VMs configurations will have a different number of CPUs and gigabits of memory.  Also see Figure 4 and 0030.  The provisioning manager first predicts the performance on a known (base) deployment and then predictions the performance difference (delta) between the target deployment and the base deployment. The provisioning manager combines the predicated base performance and the predicted performance change (delta) to obtain the performance on the target deployment (0029).  Also see figure 4.  The per-tier performance model captures the relation between the deployment changes (to the base deployment) and corresponding changes of the response time.  The predictor of the provision manager predicts the response time for a given workload on an over-provisioned deployment (also referred to as the base deployment).  The predictor then modifies the predicted response time considering changes introduced by the difference between the over-provisioned deployment and the actual targeted deployment (0032).

As per claims 13-16, 18, 21-25, 27 and 30, claims 13-16, 18, 21-25, 27 and 30 contain similar limitations to claims 1-4, 6 and 12.  Therefore, 13-16, 18, 21-25, 27 and 30 are rejected for the same reasoning claims 1-4, 6 and 12. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5. 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Akolkar et al. (US 2014/0089509 A1) as applied to claims 1, 13 and 22 above, and further in view of Bath et al. (US 20180089328 A1).
As per claim 5, Akolkar et al. further teaches, “The computer-implemented method of claim 1, wherein the plurality of deployed configurations comprise a baseline deployed configuration on each of a plurality of execution environments that are distinct from a reference execution environment in which the plurality of test configurations are deployed, wherein the baseline deployed configuration comprises a single instance of an application operating as a search head and an indexer.”
The experiment manager replicates the multi-tier application (baseline deployed configuration), which was deployed for a cloud user, for a set of automatic experiments.  These automatic experiments deploy the application with different provisioning plans and measure the corresponding performance with different workloads (0025).  Resources 110 are provided by and/or are hosted on a plurality of physical information processing systems 112, 114, 116 and/or a plurality of virtual machines 118, 120 being executed on physical systems 112, 114, 115, virtual machines 120,.. 122, or a combination thereof grouped together for providing a resource(s) is referred to as a “cluster” 124 (0022).  In one embodiment the cloud user utilizes the cloud environment to deploy a multi-tier web application.  Each of the web server, application server, and database server tiers can be comprised of one or more information processing systems 114, 116 and/or VMs 120,122 in the cloud environment 104 (0023).   Also see figure 1.  In one embodiment, the provisioning manager 128 collects a first set of performance information for a base allocation of computing resources across multiple server tiers in a plurality of server tiers for the set of workloads.  The provisioning manager also generates a set of experimental allocations of the computing resources generated on a tier-by-tier basis.  Each of the set of experimental allocations varies the computer resources allocation by the base allocation for a single server tier of the multiple server tiers. (0024).  
	However Akolkar et al. does not teach the application operating as a search head and a indexer.
Bath et al. teach a data intake and query system that includes several system components, including one or more forwarders, indexers, and search heads.  One or more software applications implement some or all of these components (0219).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akolkar et al. with Bath et al. because Akolkar et al. teaches a web application while Bath et al. teaches an application that contains both a search head and an indexer.  It would have been obvious for the application of Akolkar et al. to be the application of Bath et al.   This is nothing more than a design choice and would have been obvious to try. 

As per claims 17 and 26, claims 17 and 26 contains similar limitations to claim 5.  Therefore claims 17 and 26 are rejected for the same reasons. 

Claims 8, 11, 20 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Akolkar et al. (US 2014/0089509 A1) as applied to claims 1, 13 and 22 above, and further in view of Patel et al. (US 20160321352).

As per claim 8, Akolkar et al. does not explicitly appear to teach, “The computer-implemented method of claim 1, the second set of benchmark values comprising an indexing performance value and a search performance value for a target system under test.”
  
Patel et al. teaches a index manager may track or otherwise maintain knowledge or information associated with the performance metrics associated with indexers (0025).  Performance metrics can also include number of queues and how many searches have been performed (0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akolkar et al. with Patel et al. because Akokar et al. teaches a performance goal/characteristic, such as (but not limited to) response time that is monitored and used to generate prediction models (0027).  Also see 0018.  Therefore since Akolkar et al. is not limited to just response time it would have been obvious to try other performance metrics such as the ones taught by Patel et al. for different performance goals of a different application.

As per claim 11, Akolkar et al. does not explicitly appear to teach, “The computer-implemented method of claim 1, wherein the first set of benchmark values comprises at least one of indexing throughput or a search count observed during -72-40 175 .327777 benchmark testing of an execution environment associated with the first deployed configuration.”
Patel et al. teaches a index manager may track or otherwise maintain knowledge or information associated with the performance metrics associated with indexers (0025).  Performance metrics can also include number of queues and how many searches have been performed (0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akolkar et al. with Patel et al. because Akokar et al. teaches a performance goal/characteristic, such as (but not limited to) response time that is monitored and used to generate prediction models (0027).  Also see 0018.  Therefore since Akolkar et al. is not limited to just response time it would have been obvious to try other performance metrics such as the ones taught by Patel et al. for different performance goals of different applications.

As per claims 20 and 29, contain similar limitation to claim 11.  Therefore , claims 20 and 29 are rejected for the same reasons as claim 11.

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Akolkar et al. (US 2014/0089509 A1) as applied to claim 1 above, and further in view of Patzer et al. (US 2007/0005323 A1).
As per claim 9, Akolkar et al. with further teaches, “The computer-implemented method of claim 1, the second set of benchmark values collected by a benchmark test application configured to trigger a simulation and adapt at least one simulation value of the simulation to coincide with one or more break points of a target system under test.
The per-tier performance model captures the relation between the deployment changes (to the base deployment) and corresponding changes of the response time (benchmark values) (0032).  The per-tier model is a set of models where each model is trained for a particular tier.  Each per-tier model takes the workload and the type and number of virtual machines used at the object tier as input and outputs the changes of response time introduced by their tier over that of the base deployment (0034).  To predict the response time for a target deployment and a given workload the predictor uses the per-tier model to estimate the difference (delta value) or response time introduced at each tier due to the deployment differences between the target deployment and the base deployment.  The change of response time (0035).  The per-tier models are trained in a tier by tier bases based on performance data collected on a series of automatic (triggered)  experiments (simulations) performed by the experiment manager.  The experiment manager creates a duplicate of the base deployment.  For a per-tier model on tier t, the experiment manager varies the configuration for the tier t by changing the virtual machine type and the number of virtual machines.  The experiment manager records the differences (delta) in response time between the background deployment and the base deployment for each level of workload (0037-0038).  Also see 0043 and Figure 4.
However Akolkar et al. does not explicitly appear to teach the simulation coinciding with one or more breakpoints of  target system.
Patzer et al. teaches the generation of breakpoint logic.  A user can interactively set conditions that trigger breakpoint logic such as when a register values reaches a certain value.  The functional checks are automatically generated and incorporated into a hardware model that is loaded into a hardware simulator (0038).  Also see 0042.  After breakpoints have been enabled and configured, the simulator is started where upon cycle simulation occurs until a breakpoint is reached.  When a breakpoint occurs, the simulator is halted and the designer is able to check the state of the simulation using software checkers that analyze the values currently existing in the model (0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akolkar et al. with Patzer et al. because both teach the simulation of hardware.  Akolkar et al. teaches an experiment manager that creates a duplicate of the base deployment on a virtual machine of a specific configuration.  The experiment manager records the differences (delta) in response time between the background deployment and the base deployment for each level of workload (0037-0038).  Patzer et al. teaches adding breakpoints to the simulation to detect errors.  This will allow Akolkar et al. to determine issues during experiments and stop the execution to allow one to review the state and would have been obvious to try. 


Claims 10, 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Akolkar et al. (US 2014/0089509 A1) as applied to claim 1, 13 and 22 above, and further in view of Wingfors et al. (US 2015/0347282 A1).
As per claim 10, Akolkar et al. further teaches,  “The computer-implemented method of claim 1, further comprising: 
prompting an option to perform benchmark testing on a deployed configuration comprising the projection value in an execution environment associated with the first deployed configuration; 
receiving, from the execution environment, a third set of benchmark values generated by the benchmark testing; and using the benchmark values to tune the performance model.”

The per-tier performance model captures the relation between the deployment changes (to the base deployment) and corresponding changes of the response time (benchmark values) (0032).  The per-tier model is a set of models where each model is trained for a particular tier.  Each per-tier model takes the workload and the type and number of virtual machines used at the object tier as input and outputs the changes of response time introduced by their tier over that of the base deployment (0034).  To predict the response time for a target deployment and a given workload the predictor uses the per-tier model to estimate the difference (delta value) or response time introduced at each tier due to the deployment differences between the target deployment and the base deployment.  The change of response time (0035).  The per-tier models are trained (tuned performance model) in a tier by tier bases based on performance data collected on a series of automatic experiments performed by the experiment manager.  The experiment manager creates a duplicate of the base deployment.  For a per-tier model on tier t, the experiment manager varies the configuration for the tier t by changing the virtual machine type and the number of virtual machines.  The experiment manager records the differences (delta) in response time between the background deployment and the base deployment for each level of workload (0037-0038).  Also see 0043 and Figure 4.

However Akolkar et al. does not explicitly appear to teach a prompting an option to perform the test.
Wingfors et al. teaches a user interface that can display a toolbar including an object, such as a play or run object, which the user can press or select to initiate a test (0056).  Also see 0094.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akolkar et al. with Wingfors et al. because both teach performing tests on systems. Wingfors et al. would allow one to start and stop a test which is well know to one of ordinary skill in the art and would have been obvious to try. 

	As per claim 19 and 28, claims 19 and 28 contain similar limitations to claim 10.  Therefore claims 19-28 are rejected for the same reasons as claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199                          

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199